Order filed July 8, 2014




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-13-01082-CR
                                  NO. 14-13-01083-CR
                                    ____________

                   REGINALD DAMON PATTERSON, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 10th District Court
                               Galveston County, Texas
                    Trial Court Cause Nos. 12CR3442 & 12CR3443


                                         ORDER

       Appellant’s court-appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. To facilitate appellant’s access to the record, we
issue the following order. See Anders v. California, 386 U.S. 738 (1967); Gainous v.
State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

       Accordingly, we direct the Judge of the 10th District Court to afford appellant an
opportunity to view the trial record in accordance with local procedure; that the clerk of
that court furnish the record to appellant on or before July 23, 2014; that the clerk of that
court certify to this court the date on which delivery of the record to appellant is made;
and that appellant file his pro se brief with this court within thirty days of that date.



                                        PER CURIAM